15-1997
American Freedom v. Metropolitan Transport
 


                             UNITED STATES COURT OF APPEALS 

                                         FOR THE SECOND CIRCUIT                

                                             _______________             

                                             August Term, 2015 

                 (Argued: January 15, 2016               Decided: March 3, 2016) 

                                             Docket No. 15‐1997 

                                             _______________                   
 
                   AMERICAN FREEDOM DEFENSE INITIATIVE, PAMELA  
                              GELLER, ROBERT SPENCER, 
                                           
                                             Plaintiffs‐Appellants, 
                                           
                                        —v.— 
                                           
        METROPOLITAN TRANSPORTATION AUTHORITY, THOMAS F. PRENDERGAST, 
       INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS THE CHAIRMAN AND CHIEF 
      EXECUTIVE OF THE MTA, JEFFREY B. ROSEN, INDIVIDUALLY AND IN HIS OFFICIAL 
           CAPACITY AS THE DIRECTOR OF THE MTA REAL ESTATE DEPARTMENT., 
                                           
                                             Defendants‐Appellees.* 
                                   _______________          

                                                         

 

*    The Clerk of the Court is directed to amend the caption to conform to the above. 
B e f o r e:  
 
       KATZMANN, Chief Judge, KEARSE, Circuit Judge, and Schofield, District Judge. † 
                                   _______________ 
        
       After the district court (Koeltl, Judge) preliminarily enjoined appellees from 
refusing to display appellants’ advertisement on the ground that it would incite 
violence, appellees amended the relevant advertising standards and then 
successfully moved to dissolve the injunction as moot.  On appeal, appellants 
principally argue that their claim is not moot because (1) appellees are likely to 
revert to enforcing the incitement prohibition, (2) the enforcement of the new 
standards also infringes appellants’ First Amendment rights, and (3) appellants 
have obtained a vested right under state law to display their advertisement.  We 
affirm.  
 
                                   _______________                        
 
               DAVID YERUSHALMI (Robert Joseph Muise, on the brief), American 
                    Freedom Law Center, Ann Arbor, Michigan, and Brooklyn, 
                    New York, for Plaintiffs‐Appellants. 
 
               VICTOR A. KOVNER, Davis Wright Tremaine LLP, New York, New 
                    York (Linda Steinman, Eric J. Feder, Davis Wright Tremaine 
                    LLP, New York, New York, and Peter Sistrom, Metropolitan 
                    Transportation Authority, New York, New York, on the brief), 
                    for Defendants‐Appellees.  
                                   _______________                        




 The Honorable Lorna G. Schofield, of the United States District Court for the Southern 
†

District of New York, sitting by designation. 

                                           2
PER CURIAM: 

       Plaintiffs‐appellants American Freedom Defense Initiative, Pamela Geller, and 

Robert Spencer (collectively, “AFDI”) appeal from an order of the United States District 

Court for the Southern District of New York (Koeltl, Judge) dissolving a preliminary 

injunction on the ground that the claim underlying the injunction became moot.  On 

appeal, AFDI argues that the district court erred in finding that the application of the 

voluntary cessation doctrine rendered AFDI’s claim moot and that, even if the doctrine 

is satisfied, its claim is not moot because AFDI has obtained a “vested right” under state 

law.  For the reasons that follow, we affirm. 

                                    BACKGROUND 

       To supplement revenue from passenger fares and government funding, the 

Metropolitan Transportation Authority (the “MTA”) has for many years accepted paid 

advertisements to be displayed on its subways and buses.  Traditionally, the MTA 

accepted both commercial and non‐commercial advertisements, excluding only 

advertisements that fell within certain discrete categories, such as, for example, 

misleading advertisements, advertisements promoting unlawful activity, obscene 

advertisements, and advertisements expected to incite violence.   




                                             3
       In the summer of 2014, AFDI, a pro‐Israel advocacy organization known for its 

criticism of Islam, submitted an advertisement (the “Ad”) for display on the back of 

MTA buses.  As described by the district court, “[t]he advertisement portrayed a 

menacing‐looking man whose head and face are mostly covered by a head scarf.  The 

ad includes a quote from ‘Hamas MTV’:  ‘Killing Jews is Worship that draws us close to 

Allah.’  Underneath the quote, the ad stated:  ‘That’s His Jihad.  What’s yours?’  The 

bottom of the ad included a disclaimer[, stating] that it was sponsored by [AFDI], and 

did not imply the MTA’s endorsement of the views expressed by the ad.”  Am. Freedom 

Def. Initiative v. Metro. Transp. Auth. (AFDI I), 70 F. Supp. 3d 572, 574 (S.D.N.Y. 2015).  

The MTA, invoking the provision in its advertising standards barring the display of any 

advertisement reasonably likely to incite violence, refused to display the Ad.  AFDI 

then filed suit against the MTA,3 claiming that the application of the incitement 

prohibition to the Ad violated the First Amendment, and moved for a preliminary 

injunction. 

       After holding an evidentiary hearing, the district court found that the MTA had 

violated AFDI’s First Amendment rights and granted AFDI’s motion for a preliminary 

injunction.  The district court’s relief was limited, however; the court explained that it 



 Thomas F. Prendergast, the Chairman and Chief Executive of the MTA, and Jeffrey B. 
3

Rosen, the director of the MTA’s Real Estate Department, are also named as defendants. 
                                            4
was only “enjoining the enforcement of Section (a)(x) [the incitement prohibition] as to 

the ad in question, rather than striking down the whole standard.”  Id. at 584.  Further, 

the district court stayed the effectiveness of the injunction for 30 days—a deadline the 

district court later agreed to extend at the MTA’s request—“to enable the defendants to 

consider their appellate options and methods for display of the proposed 

advertisement.”  Id. at 585. 

       While the stay was in effect, the MTA’s Board of Directors voted to amend the 

MTA’s advertising standards.  As relevant here, the new advertising standards 

announced an intention to convert the MTA’s property from a designated public forum 

to a limited public forum and, to accomplish that goal, included a prohibition on any 

advertisement that is “political in nature.”  Although the new standards also continue 

to include the incitement prohibition, the MTA, after the Board’s vote, informed AFDI 

that it would not display the Ad because it violated the new prohibition on 

advertisements that are “political in nature.”   

       The MTA then moved the district court to dissolve the preliminary injunction, 

arguing that the claim on which it rested was moot in light of the change to the MTA’s 

advertising standards and the MTA’s new enforcement position.  The district court 




                                              5
agreed and granted the motion.  See Am. Freedom Def. Initiative v. Metro. Transp. Auth. 

(AFDI II), 109 F. Supp. 3d 626, 628 (S.D.N.Y. 2015).   

       In opposing the MTA’s motion, AFDI contended that the MTA had failed to 

satisfy the test for mootness under the voluntary cessation doctrine, in part, because the 

MTA’s new advertising policy was just as unconstitutional as the one already enjoined.  

The district court, citing our decision in Lamar Advertising of Penn, LLC v. Town of 

Orchard Park, New York, 356 F.3d 365 (2d Cir. 2004), declined to rule on the merits of the 

MTA’s new standards and informed AFDI that it would have to amend its complaint to 

bring that challenge.  AFDI II, 109 F. Supp. 3d at 631, 635.  Instead of amending its 

complaint, AFDI brought this interlocutory appeal.   

       During the pendency of this appeal, the district court, on the basis of a joint 

stipulation, entered partial final judgment finding the MTA liable for nominal damages 

“for the reasons set forth in [the] opinion and order granting [AFDI’s] motion for 

preliminary injunction.”  See Order of Partial Judgment, Am. Freedom Def. Initiative v. 

Metro. Transp. Auth., No. 14‐CV‐7928 (S.D.N.Y. July 15, 2015), ECF No. 67.  Thirty days 

have since passed, and the MTA has not appealed that partial judgment. 

                                               

                                               



                                              6
                               STANDARD OF REVIEW 

        We “may overturn a district court’s decision to dissolve a preliminary injunction 

only if it constitutes an abuse of discretion, ‘which usually involves either the 

application of an incorrect legal standard or reliance on clearly erroneous findings of 

fact.’”  SmithKline Beecham Consumer Healthcare, L.P. v. Watson Pharm., Inc., 211 F.3d 21, 

24 (2d Cir. 2000) (quoting ABKCO Music, Inc. v. Stellar Records, Inc., 96 F.3d 60, 64 (2d 

Cir. 1996)).   

                                      DISCUSSION 

            “A case becomes moot only when it is impossible for a court to grant ‘any 

effectual relief whatever’ to the prevailing party.”  Knox v. Serv. Emps. Int’l Union, Local 

1000, 132 S. Ct. 2277, 2287 (2012) (quoting Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)) 

(other internal quotation marks omitted).  The voluntary cessation of challenged 

conduct will not “ordinarily render a case moot because a dismissal for mootness 

would permit a resumption of the challenged conduct as soon as the case is 

dismissed,” id.; in such cases, an injunction provides “effectual relief” because it 

precludes the defendant from reviving the challenged conduct in that manner.  

Accordingly, courts will find a case moot after a defendant voluntarily discontinues 

challenged conduct only if “(1) it can be said with assurance that ‘there is no reasonable 



                                              7
expectation’ that the alleged violation will recur” and “(2) interim relief or events have 

completely and irrevocably eradicated the effects of the alleged violation.”  Cty. of Los 

Angeles v. Davis, 440 U.S. 625, 631 (1979) (alteration omitted) (quoting United States v. W. 

T. Grant Co., 345 U.S. 629, 633 (1953)). 

       At the outset, we must determine whether the challenged conduct has, in fact, 

ceased.  A claim will not be found moot if the defendant’s change in conduct is “merely 

superficial or . . . suffers from similar infirmities as it did at the outset.”  Lamar, 356 F.3d 

at 378.  The relevant question is whether the defendant’s conduct has been “‘sufficiently 

altered so as to present a substantially different controversy from the one’ that existed 

when . . . suit was filed.” Id. (quoting Ne. Florida Chapter of Associated Gen. Contractors of 

Am. v. City of Jacksonville, 508 U.S. 656, 671 (1993) (O’Connor, J., dissenting)).   

       Here, we are convinced that the MTA has altered its conduct in a manner 

sufficient to present a fundamentally different controversy.  The “gravamen” of AFDI’s 

complaint is that the MTA unconstitutionally applied a prohibition on incitement to an 

advertisement that constituted protected speech.  Cf. Jacksonville, 508 U.S. at 662.  After 

the district court issued its injunction, the MTA abandoned reliance on the incitement 

prohibition and has since applied the prohibition on advertisements that are “political 

in nature.”  As a result, AFDI’s challenge (asserted only in its briefing) now focuses on 



                                               8
whether the MTA has lawfully converted the property on which it displays paid 

advertisements from a designated public forum to a limited public forum and whether 

the application of the prohibition on advertisements “political in nature” is otherwise 

constitutional.  These new attacks on the MTA’s conduct are “qualitatively different” 

from those contained in AFDI’s complaint and reflect the formation of a sufficiently 

different controversy for mootness purposes.  See Lamar, 356 F.3d at 378 n.17. 

       We also agree with the district court that the MTA has carried its “heavy burden 

of persuasion” with respect to the two prongs of the voluntary cessation doctrine.  See 

United States v. Concentrated Phosphate Exp. Ass’n, 393 U.S. 199, 203 (1968).  First, 

although the prohibition on incitement remains a part of the MTA’s new advertising 

standards, there is no reasonable expectation that the MTA will revert to applying it to 

the Ad.  The MTA represented in its brief that it will not do so and confirmed that 

position at oral argument, adding as well that its position would not change even if the 

new standards are ultimately struck down.  Those representations are entitled to some 

deference.  See Harrison & Burrowes Bridge Constructors, Inc. v. Cuomo, 981 F.2d 50, 59 (2d 

Cir. 1992).  Further, even if the MTA had an incentive to revert to its old advertising 

standards and permit advertisements that are “political in nature,” as AFDI argues is 

the case, there would still be no reasonable expectation that the MTA would return to 



                                               9
its past practice of applying the incitement prohibition to the Ad, which is all that the 

district court enjoined:  As the MTA conceded at oral argument, its failure to appeal the 

district court’s award of nominal damages to AFDI means that the MTA is now 

collaterally estopped from relitigating the constitutionality of the application of the 

incitement prohibition to the Ad.  In sum, the combination of the amendments to the 

MTA’s advertising standards, the MTA’s representations to this Court, and the 

collateral estoppel effect of the district court’s partial judgment on damages compels the 

conclusion that there is no reasonable expectation that the MTA will again reject the Ad 

under the incitement prohibition.  Cf. Holland v. Goord, 758 F.3d 215, 224 (2d Cir. 2014) 

(claim for injunctive relief moot where the challenged directive was amended, the 

plaintiff prisoner had prevailed in a separate administrative proceeding challenging the 

original directive, and the defendants “abandoned on appeal their argument that the 

conduct at issue [in the administrative proceeding] was constitutional”).   

       Second, the effects of the MTA’s challenged conduct have been completely 

eliminated.   AFDI suffers no ongoing harm from or lingering effect of the MTA’s initial 

rejection of the Ad.  Cf. Norman‐Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1275 

(9th Cir. 1998) (case not moot where, even though the defendant ceased testing 

employees’ blood and urine without consent, the defendants’ retention of results of 



                                             10
prior tests constituted an ongoing effect of the challenged conduct).  The MTA does not, 

for example, limit the number of advertisements that an entity can submit or factor in 

past denials when considering whether to display later‐submitted advertisements.  

Thus, any restriction on AFDI’s speech at this time is a consequence of the MTA’s new 

advertising policy, not a relic of its old one.   

       Finally, we reject AFDI’s alternative argument that its claim is not moot because 

it has a “vested right” to display the Ad.  We have stated that “a party may avert 

mootness of its claim if it demonstrates that, prior to the amendment [of the challenged 

law] it accrued certain property rights or fixed expectations protected under state law.”  

Lamar, 356 F.3d at 379.  Under New York law, the normal rule is that an application for 

a permit “must be decided upon the law as it exists at the time of the decision.”  Pokoik 

v. Silsdorf, 358 N.E.2d 874, 876 (N.Y. 1976).  Under what is known as the “special facts 

exception,” however, if a change in the law occurs while an application for a permit is 

pending, courts will apply the law in effect at the time the application was filed if the 

applicant establishes that (1) it was “in full compliance with the requirements [of the 

law] at the time of the application, such that proper action upon the permit would have 

given [the applicant] time to acquire a vested right,” and (2) the agency that denied the 

permit engaged in “extensive delay[ ] indicative of bad faith, [took] unjustifiable actions 



                                               11
. . . , or abuse[d] . . . administrative procedures.”  Rocky Point Drive‐In, L.P. v. Town of 

Brookhaven, 999 N.E.2d 1164, 1167 (N.Y. 2013) (citations and quotation marks omitted).  

Here, AFDI argues that it satisfies the special facts exception because the denial of its 

initial application to display the Ad was based on a bad‐faith invocation of the 

prohibition on incitement. 

       Even assuming, arguendo, that the special facts exceptions applies outside the 

context of land‐use disputes, a point the parties contest, AFDI’s argument still fails.  

AFDI argues that the MTA’s director of security testified that even if the MTA “knew in 

the future that nobody was ever going to” “commit[] a violent act as a result of this ad,” 

the MTA “still would have refused to run” it.  But the hypothetical aspect of the 

director’s testimony is more fairly read as the witness recognizing that in fact no one 

can be sure of what will happen in the future; and in light of his view that the Ad 

actually “advocates violence,” he would have to recommend now allowing it.  The 

MTA’s refusal to be governed by hypothetical prescience rather than existing potential 

is not an indication of bad faith.  A review of the remainder of the director of security’s 

testimony leads us to conclude that his actual recommendation to reject the Ad was 




                                               12
based on a good faith, if erroneous, application of the MTA’s advertising standards.4   

Accordingly, we reject AFDI’s invocation of the special facts exception.   

          In sum, we conclude that the district court did not abuse its discretion in finding 

AFDI’s claim moot and dissolving the preliminary injunction.  AFDI is, of course, free to 

challenge the MTA’s new advertising standards, but it must do so through an amended 

complaint.5  See Lamar, 356 F.3d at 378. 

                                       CONCLUSION 

          For the reasons stated herein, the judgment of the district court is AFFIRMED. 

                                   




4
 AFDI also suggests that the MTA’s decision to amend its advertising standards during 
the pendency of the district court’s stay, rather than simply consider its options for 
appeal or for displaying the Ad, as the district court had initially suggested, 
demonstrates that the MTA wrongfully took advantage of the district court’s leniency 
and acted in bad faith.  Yet, the district court, as reflected in its decision to extend the 
length of the stay, saw no indication of bad faith in the MTA’s course of conduct, cf. 
AFDI II, 109 F. Supp. 3d at 630‐31 (“[T]his Court [does not] question[] the MTA’s good 
faith in attempting to find the line between enforcing its regulations and respecting  the 
plaintiffs’ free speech rights.”), and neither do we.   

5    We express no view on the constitutionality of the MTA’s new standards in general or 
as applied to the Ad. 
                                               13